Will Barnes was indicted, convicted, and sentenced to serve four years in the penitentiary, for the burglary of a building owned by the Hattiesburg Ice  Fuel Company, a corporation, in which was stored gasoline, oil, and other property used by said corporation.
On the trial, it appeared that a night watchman of the corporation in making his rounds first observed that the building was intact, but about an hour and a half later he found that a plank on the side of the building had been ripped off, and in going closer found the appellant inside the building, ordered him twice to come out, and finally cocked his pistol, and, at the click thereof, the appellant cried out, "I'm coming," and did come out. The night watchman took the appellant to the police station and turned him over to the authorities.
The appellant contended that he did not break into the building; that he had formerly worked for the Firm Fuel  Ice Company, a corporation which had owned the property involved prior to the ownership of the Hattiesburg Ice  Fuel Company, and that he was merely passing the *Page 900 
building that night when he was arrested as a trespasser.
The only point involved in this appeal is whether the evidence showed that the property was owned by the Hattiesburg Ice  Fuel Company.
It was directly testified by the witness who made the arrest that the property belonged to the Hattiesburg Ice  Fuel Company, a corporation. The vice president, who was also a witness, testified that the Hattiesburg Ice  Fuel Company was a corporation, and had taken over all the assets of the Firm Fuel 
Ice Company, a predecessor in title of the Hattiesburg Ice  Fuel Company, but he also testified that these two were separate corporations.
There is no proof that there was no such corporation as the Hattiesburg Ice  Fuel Company.
It was sufficient to prove the existence of the corporation and its ownership of the property, in the manner in which it was done at the trial of this case, and therefore the judgment of the court below will be affirmed.
Affirmed.
 *Page 1